        Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 1 of 9 PageID #:1




                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 JOHNATHAN L. VEENSTRA,

      Plaintiff,

 v.                                                       Case No. 1:20-cv-07021

 RELIANT CAPITAL SOLUTIONS,
 LLC,

      Defendant.


                                             COMPLAINT

        NOW COMES JOHNATHAN L. VEENSTRA, by and through his undersigned counsel,

complaining of Defendant RELIANT CAPITAL SOLUTIONS, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         Plaintiff brings this action seeking redress for Defendant’s violations of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         This Court has supplemental jurisdiction pursuant to 28 U.S.C. §1367.

        4.         Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        5.         JOHNATHAN L. VEENSTRA (“Plaintiff”) is a natural person, over 18-years-of-

age, who at all times relevant resided in Oswego, Illinois.

        6.         Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).



                                                    1
      Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 2 of 9 PageID #:2




       7.      RELIANT CAPITAL SOLUTIONS, LLC (“Defendant”) maintains its principal

place of business at 670 Cross Pointed Road, Gahanna, Ohio 43230.

       8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed to others.

       9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it

regularly collects or attempts to collect debts owed or due or asserted to be owed or due another.

                                  FACTUAL ALLEGATIONS

       10.     At some point in time, Plaintiff applied for and was approved for student loans

through the U.S. Department of Education.

       11.     Due to financial difficulty, Plaintiff fell behind on his payments on the student loans

(“subject debt”).

       12.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

       13.     The subject debt was eventually placed with Defendant for collection.

       14.     On or about February 2019, Defendant mailed Plaintiff a letter in an attempt to

collect the subject debt (“Defendant’s Letter”).

       15.     On or about March 25, 2019, in an attempt to settle the subject debt, Plaintiff

reached out to Defendant via phone and spoke with Francis at extension 6773.

       16.     After verifying his identity, Plaintiff provided Francis with information regarding

his income so that a payment plan could be established.

       17.     Based on the information furnished to Francis, Plaintiff was informed that his

monthly payments to bring the student loans current would be $454 for 9 months.

       18.     Francis then requested that Plaintiff fill out a rehabilitation form and return it to

Defendant to memorialize the agreement.


                                                   2
      Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 3 of 9 PageID #:3




       19.     Plaintiff filled out the requested form and submitted it to Defendant’s online portal

the same day, March 25, 2019.

       20.     Concerned that he had not received a written statement with where to send his

payment, Plaintiff then placed another call to Defendant on April 12, 2019, this time speaking with

representative Matt at extension 6816.

       21.     During this phone call, Matt advised Plaintiff that he could not make a payment

directly to Defendant but had to wait for a statement to be mailed to Plaintiff.

       22.     While reviewing Plaintiff’s file, Matt stated that the payment amount that was

originally agreed to was not sufficient to enter a rehabilitation agreement and demanded that

Plaintiff increase his monthly payments to $527.

       23.     Adamant that he already had an agreement in place, Plaintiff refused to change his

payment plan after the fact and hung up with Matt.

       24.     Shortly thereafter, in late April 2019, Plaintiff received a statement from the

Department of Education stating that his payment was $410 per month going forward.

       25.     Upon receipt of this letter, Plaintiff believed that his student loans were in the

process of being rehabilitated according to the original agreement that he had made with

Defendant’s representative, Francis.

       26.     Plaintiff continued to receive statements from the Department of Education and

make the $410 monthly payments directly to the Department of Education for the full 9 months of

his agreement and beyond.

       27.     In or about August 2020, Plaintiff decided to get pre-approval for the purchase of a

new home.

       28.     Upon applying with his bank, Navy Federal Credit Union, Plaintiff was denied a



                                                 3
      Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 4 of 9 PageID #:4




pre-approval.

       29.      To Plaintiff’s surprise, one of the reasons for denial was that Plaintiff’s student

loans were still showing as in default, despite the fact that the rehabilitation program should have

ended in December 2019.

       30.      Immediately, Plaintiff hired an attorney to represent him in discussion with

Defendant.

       31.      On August 4, 2020, Plaintiff and Plaintiff’s attorney, Jennifer Filipiak (“Filipiak”),

completed a third party disclosure (the “Disclosure”) on which Filipiak was listed as Plaintiff’s

attorney.

       32.      Filipiak then sent the Disclosure to the Department of Education the same day.

       33.      On August 11, 2020, Filipiak confirmed with the Department of Education that the

Disclosure had been received.

       34.      On August 11, 2020, Filipiak also spoke with Defendant’s representative, Matt at

extension 6816, the same representative that had requested that Plaintiff increase payments during

the phone call in April 2019.

       35.      Filipiak confirmed with Matt that he also had access to the Disclosure sent to the

Department of Education.

       36.      Also during this phone conversation, Matt stated that the reason the payments

needed to increase in April 2019 was due to the fact that Plaintiff’s income has changed.

       37.      Unfortunately, that statement was false, as Plaintiff’s income had not changed

between the time that Plaintiff spoke with representative Francis and representative Matt.

       38.      Eventually, Plaintiff entered into a new rehabilitation agreement with Defendant

because Defendant refused to honor the previous agreement.



                                                  4
       Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 5 of 9 PageID #:5




        39.     Filipiak handled the rehabilitation over the next several months, speaking almost

exclusively with Defendant’s representative, Matt at extension 6816.

        40.     On September 25, 2020, however, Filipiak spoke with Defendant’s representative,

Theresa, to attempt to get confirmation of the rehabilitation agreement in writing.

        41.     Theresa stated that there was no way for her or any other representative of

Defendant to send any sort of written communication regarding the payment plan to Filipiak or to

Plaintiff.

        42.     During the phone calls over the next several months, Defendant’s representative,

Matt, contradicted himself several times in the process of how rehabilitation worked.

        43.     Specifically, on September 23, 2020, Matt first stated that once the last payment

was made toward the rehabilitation, the account would be sent back to the Department of Education

the same day.

        44.     Based on that assertion, Plaintiff agreed to make the payments necessary to

complete the rehabilitation.

        45.     Plaintiff only agreed to the payments set forth because he was attempting to close

on a house, and the information that Matt provided would still allow Plaintiff to go through with

the purchase – Plaintiff was on a deadline with the sellers of the home, and would not be able to

extend the contract any further than the timeframe which Matt had stated.

        46.     However, during a phone call, when the last payment was made and confirmed by

Filipiak on October 23, 2020, Matt adamantly refused that he had stated the account would be sent

to the Department of Education the same day.

        47.     Additionally during this phone call, Matt stated that he could not give a time frame

for the account returning to the Department of Education.



                                                 5
       Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 6 of 9 PageID #:6




       48.     When pressed, all Matt would say was that his supervisor would just tell Filipiak

the same thing, so there is no point in continuing the conversation.

       49.     On October 13, 2020, while Plaintiff was still represented by Filipiak, and Filipiak

was still in constant communication with Defendant on Plaintiff’s behalf, Defendant sent Plaintiff

a letter regarding the subject debt.

       50.     Defendant’s Letter depicted, in pertinent part, as follows:




       51.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       52.     Defendant’s letter specifically states “This communication is from a debt collector.

This is an attempt to collect a debt and any information obtained will be used for that purpose.”

       53.     Despite Defendant’s knowledge that Plaintiff was represented by an attorney,


                                                 6
       Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 7 of 9 PageID #:7




Defendant continued to send communications to Plaintiff attempting to collect on the subject debt.

       54.     Despite Defendant’s deceptive practices, Plaintiff’s loans are now in good standing

with the Department of Education; however, having had his rights violated, he obtained counsel

to bring the current action.

                                    CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       55.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       a.      Violation(s) of 15 U.S.C. § 1692c

       55. Section 1692c(a) of the FDCPA provides:

               Without the prior consent of the consumer given directly to the debt
               collector or the express permission of a court of competent jurisdiction, a
               debt collector may not communicate with a consumer in connection with
               the collection of any debt-

               (2)     if the debt collector knows the consumer is represented by an
                       attorney with respect to such debt and has knowledge of, or can
                       readily ascertain, such attorney’s name and address, unless the
                       attorney fails to respond within a reasonable period of time to a
                       communication from the debt collector or unless the attorney
                       consent to direct communication with the consumer.
                       15 U.S.C. § 1692c(a).

       56.     Defendant violated 15 U.S.C. § 1692c(a)(2) by sending a letter to Defendant when

it knew that Defendant was represented by counsel.

       57.     Specifically, Defendant had access to Defendant’s attorney’s information because

it confirmed the Disclosure of Plaintiff’s attorney and continued to converse with Filipiak from

the months of August 2020 through present.

       b. Violations of §1692e and e(10)

                                                7
          Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 8 of 9 PageID #:8




          58.    Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any

false, deceptive, or misleading representation” in connection with the collection of a debt. 15

U.S.C. §1692e.

          59.    Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

representation or deceptive mans to collect or attempt to collect any debt. 15 U.S.C. §1692e(10).

          60.    Defendant violated §1692e when it failed to provide Defendant with any written

communication regarding the payment agreement between Plaintiff and Defendant.

          61.    Defendant also violated §1692e when it failed to honor the oral agreement made

between Defendant and Plaintiff on March 23, 2019, to which Plaintiff’s attention was not brought

until August 2020, causing Plaintiff denial of credit and undue stress in the purchase of a new

home.

          62.    Defendant’s representative, Matt, violated 15 U.S.C. §§1692e and e(10) by falsely

implying that the subject debt would revert to the Department of Education the same day that the

last payment was made, when in fact he stated later that there was no timeframe whatsoever that

could be given.

          63.    Specifically, Matt coerced Plaintiff into agreeing to a payment plan that may not,

in fact, meet Plaintiff’s timeline for the loans to be considered in good standing again.

          WHEREFORE, Plaintiff requests that this Honorable Court grant him the following

relief:

          A.     a finding that Defendant violated the above-stated section of the FDCPA

          B.     an award of statutory damages in the amount of $1,000 to Plaintiff;

          C.     an award to Plaintiff for his reasonable attorney’s fees and costs;

          D.     any further relief this Honorable Court deems just and proper.



                                                   8
      Case: 1:20-cv-07021 Document #: 1 Filed: 11/25/20 Page 9 of 9 PageID #:9




                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff, on behalf of herself and the members of the

putative class members, demand a trial by jury.

Dated: November 25, 2020                              Respectfully submitted,

                                                      JOHNATHAN L. VEENSTRA

                                                      By: /s/ Jennifer Ann Filipiak

                                                      Jennifer Ann Filipiak
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue, Suite 200
                                                      Lombard, Illinois 60148
                                                      (630) 575-8180
                                                      jmclaughlin@sulaimanlaw.com




                                                  9
